IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 99-20175
                       _____________________



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                              versus

JOSE FERNANDO VIDEA,

                                             Defendant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Southern District of Texas
                      USDC No. H-93-CR-217-4
_________________________________________________________________
                           June 20, 2000

Before REYNALDO G. GARZA, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     The petitioner, Jose Fernando Videa, seeks habeas relief under

28 U.S.C. § 2255.   Videa was convicted on one count of conspiracy

to possess with intent to distribute cocaine in contravention of 21

U.S.C. §§ 841 & 846.     This conviction was affirmed on direct

appeal.   See United States v. Videa, 94-20666 (5th Cir. 1995).

Following the district court’s denial of Videa’s first petition for

habeas relief, our court granted Videa a COA limited to one issue:


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
“[W]hether Videa was denied effective assistance of counsel because

counsel failed to move for a judgment of acquittal at the close of

all evidence and/or make a timely postjudgment motion for a new

trial.” After reviewing the evidence supporting Videa’s conviction

under the “reasonable trier of fact” standard, we hold that Videa

was not prejudiced by counsel’s failure to renew his motion for

judgment of acquittal at the close of all of the evidence, and thus

affirm the district court.

      To succeed on a claim of ineffective assistance of counsel,

the petitioner must demonstrate that (1) his counsel’s performance

was deficient, and (2) that as a result of this deficiency, he

suffered actual prejudice.   See Strickland v. Washington, 466 U.S.
668, 687 (1984); Armstead v. Scott, 37 F.3d 202, 206 (5th Cir.

1994).   Counsel’s performance will be rendered deficient if the

petitioner can establish that it fell below an objective standard

of reasonableness as measured by prevailing professional standards.

Id.   A showing of actual prejudice requires the petitioner to

demonstrate that “but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” United States

v. Anderson, 987 F.2d 251, 261 (5th Cir. 1993).   The failure of the

petitioner to establish either element will prove fatal to his

claim.   See Kirkpatrick v. Blackburn, 777 F.2d 272, 285 (5th Cir.

1985).




                                 2
     Turning to the case before us, Videa argues that as a result

of counsel’s failure to renew this motion, counsel “narrowed the

scope of [appellate] review.” See United States v. Willis, 38 F.3d
170, 177-78 (5th Cir. 1994).   Instead of reviewing the sufficiency

of the evidence supporting his conviction under the “reasonable

trier of fact” standard, see United States v. Resio-Trejo, 45 F.3d
907, 910-11 & n.6 (5th Cir. 1995), counsel’s failure to renew this

motion resulted in appellate review under the “manifest miscarriage

of justice” standard.    See United States v. Pierre, 958 F.2d 1304,

1310 (5th Cir. 1992).1     Thus, Videa argues, he suffered actual

prejudice.

     To demonstrate actual prejudice, Videa must establish that

“based on the totality of the evidence at trial, [no] rational

trier of fact could have found that the government proved the

essential element of the crime charged beyond a reasonable doubt.”

See United States v. Garcia, 77 F.3d 857, 859 (5th Cir. 1996);


       1
        As noted by the panel of our court reviewing Videa’s
conviction on direct appeal, there has been some debate regarding
whether there is a difference between the “miscarriage of justice”
and the “reasonable trier of fact” standards. See United States v.
Pennington, 20 F.3d 593, 597 & n.2 (5th Cir. 1994); United States
v. Davis, 583 F.2d 190, 198-99 (5th Cir. 1978)(Clark, J.,
concurring)(stating      that     the     two    standards     are
“indistinguishable”).     However, because we are without the
authority to reverse the judgment of a prior panel, see Barber v.
Johnson, 145 F.3d 234, 237 (5th Cir. 1998), we will review Videa’s
ineffective assistance claim under the “reasonable trier of fact”
standard.




                                  3
United States v. Rosalez-Orozco, 8 F.3d 198, 199-200 (5th Cir.

1993).   In reviewing challenges to the sufficiency of the evidence

under this standard, “we review the evidence, whether direct or

circumstantial, in the light most favorable to the jury verdict.”

Resio-Trejo, 45 F.3d at 910 (quoting United States v. Nguyen, 28
F.3d 477,   480   (5th    Cir.    1994)).    Further,   “all   credibility

determinations and reasonable inferences are to be resolved in

favor of the verdict.”        Id.    at 911.

       At trial, the government offered the following evidence: (1)

The testimony of co-conspirator Roman Suarez that Videa was present

in February 1989 when 85 kilograms of cocaine belonging to Videa’s

brother, Juan Francisco Videa (“Juan”), “disappeared.”                In an

attempt to recover this cocaine, Videa was present and involved in

several meetings and conversations, and traveled with Juan to

Chicago, Illinois.         (2) The testimony of Rhonda Ellen Schmidlin,

co-conspirator Steve Vellon’s girlfriend, that on one occasion,

after Vellon received a page, she and Vellon went to a McDonalds’s

parking lot to meet Videa.            At this meeting, Vellon and Videa

exchanged bags.     Although Schmidlin did not know what was inside

the bag Vellon gave Videa, there was a substantial sum of money in

the bags Videa gave Vellon. Additionally, Schmidlin testified that

in response to her questioning of Videa regarding why Vellon and

Juan had gone to Columbia, Videa told her not to tell anyone where




                                        4
Vellon and Juan were “because it would get a lot of people in

trouble.”        (3) The testimony of Asher Hadad that following his

testimony at the criminal trial of Juan, Videa threatened him.                (4)

Evidence establishing that Videa was registered at the hotel in

Houston, Texas, which served as the drop point for two cocaine

shipments from Columbia, on dates that corresponded to the dates on

which these shipments arrived.              (5) Evidence establishing that

Videa used drug proceeds to purchase real estate on behalf of Juan.

(6) Records from Juan’s auto repair shop indicating that several

checks were issue to Videa for the purchase of beepers, and that

despite     no    employment     record--records      found   for     all   other

employees--Videa received payroll draws.           (7)   Evidence related to

Videa’s prior arrest and conviction for possession with intent to

distribute cocaine offered to prove Videa’s intent.

       After reviewing the evidence adduced at trial, it is clear

that   a   reasonable    trier    of   fact   could    have   found    that   the

government established (1) the existence of an agreement between

two or more people to traffic cocaine; (2) that Videa knew of the

agreement; and (3) that Videa voluntarily participated in the

agreement.        See 21 U.S.C. § 846 (West 1999); United States v.

Maltos, 985 F.2d 743, 746 (5th Cir. 1992).            Thus, Videa suffered no

actual prejudice as a result of his counsel’s failure to renew his




                                        5
motion for judgment of acquittal at the close of all of the

evidence.

     The district court’s judgment denying the petitioner’s request

for habeas relief is

                                                  A F F I R M E D.




                                6